Citation Nr: 0935124	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1955 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 RO decision, which 
denied a claim for service connection for bilateral hearing 
loss.

The Board notes that the Veteran submitted a notice of 
disagreement (NOD) in March 2007 with respect to the February 
2007 grant of service connection for bilateral tinnitus and 
assignment of a noncompensable evaluation, effective October 
13, 2006.  The evaluation of the Veteran's service-connected 
bilateral tinnitus was increased to 10 percent, effective 
October 13, 2006, in a May 2007 rating decision.  It was 
noted in a May 2007 Report of Contact that the Veteran wished 
to withdraw his appeal with respect to his service-connected 
tinnitus.  As such, this issue is currently not on appeal 
before the Board.

The Board notes that the Veteran was scheduled for a local 
hearing on June 26, 2007.  However, he withdrew his request 
for a hearing in a statement received on June 25, 2007. 


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown by the most 
probative medical evidence of record to be etiologically 
related to a disease, injury, or event in service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral sensorineural hearing loss 
be presumed to have been incurred therein.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, and 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

An October 2006 VCAA letter dated fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's relevant VA medical records are in 
the file.  All records identified by the Veteran as relating 
to this claim have been obtained, to the extent possible.  
The Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA audiological examination in 
December 2006, which addressed his claim for service 
connection for bilateral hearing loss.  The examiner reviewed 
the claims folder, conducted the appropriate diagnostic tests 
and studies, and noted the Veteran's complaints and pertinent 
service history.  The Board finds this examination report and 
opinion to be thorough and complete.  Therefore, the Board 
finds this examination report and opinion are sufficient upon 
which to base a decision with regards to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate). 

The Board acknowledges that it was argued in the August 2009 
Informal Hearing Presentation that the opinion of the 
physician who conducted the December 2006 VA ear disease 
examination is inadequate in that it did not address whether 
the Veteran's hearing loss could have been aggravated by 
acoustic trauma he suffered in service.  However, the Board 
finds that the December 2006 VA audiological examination 
report contains a detailed rationale explaining why the 
Veteran's current hearing loss is not a result of his active 
duty.  Furthermore, there is no indication that the Veteran 
had hearing loss upon entry into service which could have 
been aggravated by service.  As such, the Board finds no need 
for a new VA examination in this case.       

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he currently 
experiences hearing loss as a result of his active duty 
service.  Specifically, he indicated on his May 2007 VA Form 
9 Appeal that the level of acoustic trauma he suffered from 
exposure to jet engine aircraft noise while serving as a jet 
engineer mechanic and on the flight line during active duty 
led to his current bilateral hearing loss. 

A review of the Veteran's service treatment records reveals 
no complaints of or treatment for hearing loss of either ear.  
The Veteran was noted on a March 1955 enlistment examination 
report as scoring a 15 out of 15 bilaterally on a whispered 
voice test.  He was also noted on a February 1958 re-
enlistment examination report as scoring a 15 out of 15 
bilaterally on a whispered voice test.  


An October 1961 audiological summary report of examination 
for organic hearing loss revealed pure tone thresholds as 
follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
0 (10)
X
15 (20)
LEFT
10 (25)
5 (15)
0 (10)
X
20 (25)
Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The aforementioned 
table reflects ASA measurements recorded in service, with the 
comparable ISO (ANSI) measurements in adjacent parentheses.  

As an initial matter, the Board notes that there is no 
medical evidence of record reflecting that the Veteran had a 
hearing loss disability manifested to a compensable degree in 
either ear within 1 year of discharge from service.  As such, 
service connection cannot be granted on a presumptive basis.

The Board notes that the Veteran underwent a VA audiological 
examination in December 2006, at which an audiological 
summary report of examination for organic hearing loss 
reflected pure tone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
50
60
60
LEFT
70
65
75
90
95
Speech recognition ability was 96 percent for the right ear 
and 90 percent for the left ear.  As the auditory threshold 
reached a level of 26 or greater for 3 of the frequencies for 
both ears, the criteria for hearing loss as described under 
38 C.F.R. § 3.385 have been met bilaterally.

As to whether that current hearing loss is related to the 
Veteran's military service, the examiner at the December 2006 
VA examination reviewed the claims file and examined the 
Veteran.  At this examination, the Veteran reported 
difficulty hearing in background noise and crowds.  The 
examiner noted that the Veteran's service treatment records 
included a 1958 whispered voice test with results within 
normal limits and 1961 audiometric test results, which 
revealed normal hearing sensitivity in both ears.  The 
examiner noted that the whispered voice test is not sensitive 
to frequency-specific hearing loss.  The examiner noted that 
the Veteran worked as a jet engine mechanic and on the flight 
line during active duty, where he was exposed to daily noise 
from aircrafts.  As a civilian, he worked as a farmer and 
denied any recreational noise exposure.  The examiner noted 
that the Veteran denied any ear pathology, treatment, 
associated medical conditions, or vertigo.  He reported a 
family history of hearing loss, stating that his brother had 
mastoid problems as a child.  In conclusion, the examiner 
noted that, based on the normal audiometric results from 
1961, it is not likely that the Veteran's current hearing 
loss in either ear is a direct result of military service.  
He went on to state that he based this opinion on clinical 
experience and expertise as a licensed audiologist.  Exposure 
to either impulse sounds or continuous exposure can cause a 
temporary threshold shift.  This disappears within 16 to 48 
hours after exposure to the loud noise.  Impulse sounds may 
also damage the structure of the inner ear, resulting in an 
immediate hearing loss.  Continuous exposure to loud noise 
can also damage the structure of the hair cells, resulting in 
hearing loss.  If the hearing does not recover completely 
from a temporary threshold shift, a permanent hearing loss 
exists.  Since the damage is done when exposed to noise, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss.

The Board notes that the Veteran also underwent a VA ear 
disease examination in December 2006.  The examiner reviewed 
the claims file and noted the Veteran's reports of working as 
a jet engine mechanic on the flight line while in the Air 
Force without any type of hearing protection.  He noted the 
Veteran's complaints of hearing loss, greater in the left ear 
than in the right ear.  He also noted the Veteran's assertion 
that he first noticed hearing loss at the time of discharge 
from service and that it has gradually worsened over the 
years.  The physician examined the Veteran and noted the 
results of his December 2006 audiometric testing.  The 
physician diagnosed the Veteran with sensorineural hearing 
loss in the right ear and a mixed hearing loss in the left 
ear consistent with otosclerosis.  Upon review of the claims 
file, examination of the Veteran, and consideration of his 
complaints, the examiner opined that the Veteran's mixed 
hearing loss in his left ear is not due to his service in the 
military.      

The claims file also contains a letter from an audiologist at 
the Hearing Clinic, Inc.  In this letter, the audiologist 
noted that the Veteran had moderate high frequency 
sensorineural hearing loss in the right ear and a severe 
mixed hearing loss in the left ear.  The audiologist went on 
to state that, from the Veteran's history of being exposed to 
the noise of loud jet engines without the advantage of 
hearing protection devices while serving in the military from 
the late 1950s through the mid 1960s, it is quite likely that 
this was the beginning of the Veteran's hearing loss.  He 
noted that, since that time, the Veteran has been involved in 
farming, and the type and degree of the Veteran's hearing 
level on the attached audiogram in the high frequencies is 
consistent with noise induced hearing loss. 

The Board notes that the claims file also contains VA 
treatment records noting that the Veteran has current hearing 
loss.  See VA treatment record, June 2007. 

The Board notes that the claims file clearly contains 
conflicting opinions regarding the etiology of the Veteran's 
bilateral hearing loss.  The Board is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

With respect to the VA opinion from the December 2006 
audiological examination, the Board notes that this opinion 
is based on a complete review of the claims file and 
supported by a detailed rationale.  With respect to the May 
2007 private opinion, there is no indication that this 
audiologist reviewed the claims file, to include, most 
significantly, the results of the hearing test performed at 
separation.  As noted, the December 2006 VA examiner 
specifically noted that one of the bases of his opinion was 
the normal audiometric test at separation.  As such, the 
Board finds the VA opinion from the December 2006 
audiological examination to be the most probative opinion of 
record.  Furthermore, this opinion is supported, at least 
with respect to the Veteran's left ear hearing loss, by the 
opinion from the December 2006 VA ear disease examination.   

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  Currently, the most probative medical opinion of 
record has specifically indicated that the Veteran's hearing 
loss is not related to service.  Thus, the Veteran's claim 
must fail.  See Hickson, supra. 

The Board acknowledges the Veteran's contention that he has 
current bilateral hearing loss as the result of his active 
duty service, and that he first notice hearing difficulty at 
separation.  In this regard, the Board is cognizant that 
hearing loss is the type of disability that lends itself to 
lay observation, and that the Veteran is competent to report 
that he first noticed difficulty hearing in service.  See 
Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002) . 
However, it must be considered that the Veteran is recalling 
events experienced decades in the past, and even when a 
veteran is asserting continuity of symptomatology after 
service, there still must ultimately be medical evidence 
relating a current disability to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  As discussed 
above, two VA examiners have considered the Veteran's lay 
reports as to his history, but also noted that, in light of 
the normal audiometric readings at separation, it was less 
likely that his current disability was related to service.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


